Exhibit 10.29

EXECUTION COPY
GUARANTY




THIS GUARANTY dated as of December 18, 2014 (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Tier Operating
Partnership LP, a Texas limited partnership (the “Borrower”), TIER REIT, Inc., a
Maryland corporation (the “Parent”), the financial institutions party thereto
and their assignees under Section 13.5 thereof (the “Lenders”), the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Issuing Banks and the Specified Derivatives Providers (the Administrative Agent,
the Lenders, the Swingline Lender, the Issuing Banks and the Specified
Derivatives Providers, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, each Guarantor is owned or controlled by the Borrower, owns or controls
the Borrower, or is otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower and the Guarantors have determined it to be in their
mutual best interests to obtain financial accommodations from the Guarantied
Parties through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations” (provided,
however, that the definition of “Guarantied Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such

1

--------------------------------------------------------------------------------

Exhibit 10.29

Guarantor for purposes of determining any obligations of any Guarantor)): (a)
all indebtedness and obligations owing by the Borrower or any other Loan Party
to any Lender, the Issuing Banks or the Administrative Agent under or in
connection with the Credit Agreement or any other Loan Document, including
without limitation, the repayment of all principal of the Revolving Loans, Term
Loans and Swingline Loans, and the Reimbursement Obligations, and the payment of
all interest, fees, charges, attorneys’ fees and other amounts required to be
paid to any Lender, the Issuing Banks or the Administrative Agent thereunder or
in connection therewith; (b) all existing or future payment and other
obligations owing by any Loan Party under any Specified Derivatives Contract
(other than any Excluded Swap Obligation) and any Specified Cash Management
Agreement; (c) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (d) all expenses, including, without limitation,
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder; and (e) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same. The liability of each Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, subject to the termination provisions
contained in Section 20, including without limitation, the following (whether or
not such Guarantor consents thereto or has notice thereof) to the extent
permitted by Applicable Law:


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;


(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination

2

--------------------------------------------------------------------------------

Exhibit 10.29

of the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f)    any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by any Loan Party or any other Person against any Guarantied Party;


(k)    any change in the corporate existence, structure or ownership of any Loan
Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations in accordance with the terms thereof, including, but not limited to,
extending or shortening the time of payment of any of the Guarantied Obligations
or changing the interest rate that may accrue on any of the Guarantied
Obligations; (b) amend, modify, alter or supplement any Guarantied Document; (c)
sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.



3

--------------------------------------------------------------------------------

Exhibit 10.29

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent or the Borrower with respect to or in any way
relating to such Guarantor in the Credit Agreement and the other Guarantied
Documents, as if the same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Parent or the Borrower is to cause such Guarantor to comply under the terms
of the Credit Agreement or any of the other Guarantied Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. To the extent permitted by Applicable Law,
if the Guarantied Parties or any of them are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party, to the extent permitted
by Applicable Law.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. Section 3.10 of the Credit Agreement shall
be applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.

4

--------------------------------------------------------------------------------

Exhibit 10.29



Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, subject to Section 13.3 of the Credit Agreement,
each Guarantor hereby authorizes each Guarantied Party, each Affiliate of a
Guarantied Party, and each Participant, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Guarantied Party
(other than the Administrative Agent), an Affiliate of a Guarantied Party (other
than the Administrative Agent), or a Participant, subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Each Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. During the continuance
of an Event of Default, no Guarantor shall accept any direct or indirect payment
(in cash, property or securities, by setoff or otherwise) from or any other Loan
Party on account of or in any manner in respect of any Junior Claim until all of
the Guarantied Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk

5

--------------------------------------------------------------------------------

Exhibit 10.29

of nonpayment of any of the Guarantied Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither of the Administrative Agent nor any other Guarantied Party shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY

6

--------------------------------------------------------------------------------

Exhibit 10.29

GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the earliest of the (x) the date on which
all of the Guarantied Obligations have been indefeasibly paid and performed in
full or (y) solely with respect to such Guarantor (but not any other Guarantor),
release or termination of the obligations of such Guarantor hereunder in
accordance with the terms of the Credit Agreement, at which point this Guaranty
shall (solely with respect to such Guarantor, in the case of clause (y)),
automatically terminate and have no further force and effect (other than any
provisions of this Guaranty that expressly survive the termination hereof). The
Administrative Agent agrees to execute and deliver such documents as are
reasonably requested in accordance with the terms of the Credit Agreement by the
Borrower or any such Guarantor to evidence such termination or release, at the
Borrower’s or such Guarantor’s sole cost and expense.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.



7

--------------------------------------------------------------------------------

Exhibit 10.29

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other

8

--------------------------------------------------------------------------------

Exhibit 10.29

Guarantor in an amount equal to such other Guarantor’s Contribution Share of
such Excess Payment. The payment obligations of any Guarantor under this Section
shall be subordinate and subject in right of payment to the Guarantied
Obligations until such time as the Guarantied Obligations have been indefeasibly
paid and performed in full and the Commitments have expired or terminated, and
none of the Guarantors shall exercise any right or remedy under this Section
against any other Guarantor until such Obligations have been indefeasibly paid
and performed in full and the Commitments have expired or terminated. Subject to
Section 10 of this Guaranty, this Section shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Applicable Law against any other Loan Party in respect
of any payment of Guarantied Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall cease to be a Guarantor in accordance
with the applicable provisions of the Loan Documents.


Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32. Definitions. (a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts,

9

--------------------------------------------------------------------------------

Exhibit 10.29

whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) the Parent, (b) each Subsidiary identified as a “Guarantor” on
the signature pages hereto, (c) each Person that joins this Guaranty as a
Guarantor pursuant to Section 8.14 of the Credit Agreement, (d) with respect to
(i) any Specified Derivatives Obligations between any Loan Party (other than the
Borrower) and any Specified Derivatives Provider, the Borrower and (ii) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations, the Borrower, and (e) the
successors and permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


[Signatures on Following Page]





10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


TIER REIT, INC.,
a Maryland corporation


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


BEHRINGER HARVARD CENTREPORT OFFICE LP,
a Texas limited partnership


By: Behringer Harvard CentrePort Office GP, LLC,
a Delaware limited liability company, its general partner


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


BEHRINGER HARVARD ELDRIDGE LAND LP,
a Texas limited partnership


By: Behringer Harvard Eldridge Land GP, LLC,
a Texas limited liability company, its general partner


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


BEHRINGER HARVARD WOODCREST IV, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


[Signatures Continued on Next Page]

Signature Page to Guaranty

--------------------------------------------------------------------------------







FOUR40 SERVICES LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


FOUR40 PROPERTY LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


ARCH 1650 PARTNERS, L.P.,
a Delaware limited partnership


By: IPC Philadelphia Management LLC,
a Delaware limited liability company, its general partner


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


IPC FLORIDA III, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


BEHRINGER HARVARD COLORADO BUILDING H, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer

Signature Page to Guaranty

--------------------------------------------------------------------------------





[Signatures Continued on Next Page]


TIC COLORADO BUILDING 2, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


TIC COLORADO BUILDING 3, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


TIC COLORADO BUILDING 4, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


TIC COLORADO BUILDING 5, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


TIC COLORADO BUILDING 6, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


[Signatures Continued on Next Page]



Signature Page to Guaranty

--------------------------------------------------------------------------------











TIC COLORADO BUILDING 7, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer
TIC COLORADO BUILDING 8, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


TIC COLORADO BUILDING 10, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer




BORROWER:


TIER OPERATING PARTNERSHIP LP,
a Texas limited partnership


By: Tier GP, Inc.,
a Delaware corporation, its general partner


By: /s/ Dallas E. Lucas            
Name: Dallas E. Lucas
Title: Chief Financial Officer


[Signatures Continued on Next Page]





Signature Page to Guaranty

--------------------------------------------------------------------------------





ACCEPTED AND AGREED
as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
    as Administrative Agent


By: /s/ Dale Northup            
Name:     Dale Northup
Title:     Senior Vice President





Signature Page to Guaranty